In an action to impress a trust on real property owned by appellant, the appeal is from a judgment granting respondent a lien on the premises for the amount expended by her in the improvement of the property on the faith of appellant’s oral promise to convey title to respondent on completion of the improvements. Judgment modified on the law by striking therefrom the second decretal paragraph and, as so modified, judgment unanimously affirmed, with costs to respondent. Where a relation of confidence has been abused, and a person has never had title to the property but has expended money in the improvement of the property on the basis of an oral promise to convey, which money does not constitute the entire consideration for the purchase of the interest claimed, that person is entitled, not to a conveyance of the property, but only to an equitable lien thereon for the amount expended. (Leary v. Corvin, 181 N. Y. 222; Foreman v. Foreman, 251 N. Y. 237, 242; McCarthy v. McCarthy, 284 App. Div. 813.) In such case equity grants relief despite the fact that the oral promise to convey is violative of the Statute of Frauds. (Leary v. Corvin, supra; McCarthy v. McCarthy, supra.) Present ■—Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.